



PAGERDUTY, INC.


2019 EQUITY INCENTIVE PLAN - INTERNATIONAL
STOCK OPTION GRANT NOTICE

PagerDuty, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this stock option grant notice
(this “Stock Option Grant Notice”), in the Option Agreement (including the
special terms and conditions for your country set forth in the attached appendix
(the “Appendix”), the Plan and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms herein and the Plan, the terms of the Plan will
control.


Optionholder:
«Optionee»
Date of Grant:
«GrantDate»
Vesting Commencement Date:
«VestingCommenceDate»
Number of Shares Subject to Option:
«NoofShares»
Exercise Price (Per Share) (US$):
«ExercisePrice»
Total Exercise Price (US$):
«TotalExercisePrice»
Expiration Date:
«ExpirDate»



Type of Grant:    Nonstatutory Stock Option
Exercise Schedule: Same as Vesting Schedule
Vesting Schedule:
[__________________], subject to Participant’s Continuous Service through each
such vesting date and the potential vesting acceleration described in Section 1
of the Option Agreement.]

Payment:     By one or a combination of the following items (described in the
Option Agreement):
¨     By cash, check, bank draft, wire transfer or money order payable to the
Company
¨    Pursuant to a Regulation T Program if the shares are publicly traded
¨    By delivery of already-owned shares if the shares are publicly traded
¨
If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement



Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
(including the Appendix) and the Plan. Optionholder acknowledges and agrees that
this Stock Option Grant Notice and the Option Agreement may not be modified,
amended or revised except as provided in the Plan. Optionholder further
acknowledges that as of the Date of Grant, this Stock Option Grant Notice, the
Option Agreement (including the Appendix), and the Plan set forth the entire
understanding between Optionholder and the Company regarding this option award
and supersede all prior oral and written agreements, promises and/or
representations on that subject


1.



--------------------------------------------------------------------------------




with the exception of (i) options and other equity awards previously granted and
delivered to Optionholder, (ii) any compensation recovery policy that is adopted
by the Company or is otherwise required by applicable law and (iii) any written
employment or severance arrangement that would provide for vesting acceleration
of this option upon the terms and conditions set forth therein.
By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


PAGERDUTY, INC.
By:   
Signature
Title:   
Date:   
OPTIONHOLDER:
   
Signature
Date:   

ATTACHMENTS: Option Agreement (including the Appendix), 2019 Equity Incentive
Plan, Notice of Exercise




2.



--------------------------------------------------------------------------------






ATTACHMENT I
PAGERDUTY, INC.


2019 EQUITY INCENTIVE PLAN - INTERNATIONAL
OPTION AGREEMENT




Pursuant to your Stock Option Grant Notice (“Stock Option Grant Notice”) and
this Option Agreement (including any special terms and conditions for your
country set forth in the appendix hereto (the “Appendix”) (this “Option
Agreement”), PagerDuty, Inc. (the “Company”) has granted you an option under its
2019 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Stock Option Grant Notice at the
exercise price indicated in your Stock Option Grant Notice. The option is
granted to you effective as of the date of grant set forth in the Stock Option
Grant Notice (the “Date of Grant”). If there is any conflict between the terms
in this Option Agreement and the Plan, the terms of the Plan will control.
Capitalized terms not explicitly defined in this Option Agreement or in the
Stock Option Grant Notice but defined in the Plan will have the same definitions
as in the Plan.
The details of your option, in addition to those set forth in the Stock Option
Grant Notice and the Plan, are as follows:
1.VESTING. Your option will vest as provided in your Stock Option Grant Notice.
Vesting will cease upon the termination of your Continuous Service, provided
that if your Continuous Service terminates due to your death, then, as of the
date of termination of Continuous Service, the vesting and exercisability of
your option will be accelerated in full.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Stock Option
Grant Notice will be adjusted for Capitalization Adjustments.
3.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft, wire transfer or money order payable to the Company or in any
other manner permitted by your Stock Option Grant Notice, which may include one
or more of the following:
(a)    Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.
(b)    Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.


1.



--------------------------------------------------------------------------------




4.    WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.
5.    SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
6.    TERM. You may not exercise your option before the Date of Grant or after
the expiration of the option’s term. The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability, or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three-month period your option is not exercisable solely because of the
condition set forth in Section 7 above relating to “Securities Law Compliance,”
your option will not expire until the earlier of the Expiration Date or until it
has been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service; provided further, that if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six (6)
months after the Date of Grant, and (iii) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option will
not expire until the earlier of (x) the later of (A) the date that is seven (7)
months after the Date of Grant, and (B) the date that is three (3) months after
the termination of your Continuous Service, and (y) the Expiration Date;
(c)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 8(d)) below;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
(e)    the Expiration Date indicated in your Stock Option Grant Notice; and
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
7.    EXERCISE.
(a)    You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.


2.



--------------------------------------------------------------------------------




(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax and social security
withholding obligation of the Company arising by reason of (i) the exercise of
your option, or (ii) the disposition of shares of Common Stock acquired upon
such exercise.
(c)    By exercising your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act or such longer period as the underwriters or the Company will
request to facilitate compliance with FINRA Rule 2241 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this Section 9(d) will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 9(d).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
8.    TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.
9.    RIGHT OF REPURCHASE. The Company will have the right to repurchase all of
the shares of Common Stock you acquire pursuant to the exercise of your option
upon termination of your Continuous Service for Cause. Such repurchase will be
at the exercise price you paid to acquire the shares and will be effected
pursuant to such other terms and conditions, and at such time, as the Company
will determine.
10.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
11.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b)    Upon your request and subject to approval by the Company, and compliance
with any applicable legal conditions or restrictions, the Company may withhold
from fully vested shares of


3.



--------------------------------------------------------------------------------




Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the maximum amount of tax
required to be withheld by law (or such other greater or lesser amount that
avoids classification of your option as a liability for financial accounting
purposes). Any adverse consequences to you arising in connection with such share
withholding procedure will be your sole responsibility.
(c)    You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
12.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation.
13.    NOTICES. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
14.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to voluntarily terminate employment upon a resignation
for “good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company.
15.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
16.    DATA PRIVACY.
(a)    You explicitly and unambiguously acknowledge and consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among,


4.



--------------------------------------------------------------------------------




as applicable, your employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Company, its Affiliates and your employer hold
certain personal information about you, including, but not limited to, name,
home address and telephone number, date of birth, social security number (or
other identification number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in your favor for the purpose of implementing, managing
and administering the Plan (“Data”). You understand that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your country
or elsewhere, in particular in the US, and that the recipient country may have
different data privacy laws providing less protections of your personal data
than your country. You may request a list with the names and addresses of any
potential recipients of the Data by contacting as the stock plan administrator
at the Company (the “Stock Plan Administrator”). You acknowledge that the
recipients may receive, possess, process, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data, as may be required to a broker or other third party with whom you may
elect to deposit any shares of Common Stock acquired upon the exercise of your
option. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting the
Stock Plan Administrator in writing.
(b)    For the purposes of operating the Plan in the European Union (including
the UK, if the UK leaves the European Union), the Company will collect and
process information relating to you in accordance with the privacy notice from
time to time in force.    
17.    LANGUAGE.    If you have received this Option Agreement, or any other
document related to your Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
18.    APPENDIX. Notwithstanding any provisions in this Option Agreement, your
Option shall be subject to the special terms and conditions for your country set
forth in the Appendix attached to this Option Agreement. Moreover, if you
relocate to one of the countries included therein, the terms and conditions for
such country will apply to you to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Option Agreement.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
20.    VOTING RIGHTS. You will not have voting or any other rights as a
shareholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a shareholder of the Company. Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.


5.



--------------------------------------------------------------------------------




21.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any section of
this Option Agreement (or part of such a section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such section or part of a section to the fullest extent possible
while remaining lawful and valid.
22.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.
23.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and that such online or
electronic participation shall have the same force and effect as documentation
executed in written form.
24.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(c)    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.
(d)    This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
(f)    Neither the Company nor any Affiliate shall be liable for any exchange
rate fluctuation between your local currency and the United States Dollar that
may affect the value of this option or of any amounts due to you on the
subsequent sale of any shares of Common Stock distributed to you on the exercise
of this option.




6.



--------------------------------------------------------------------------------






APPENDIX TO OPTION AGREEMENT
This Appendix includes special terms and conditions that govern the option
granted to you under the Plan if you reside and/or work in one of the countries
listed below.
The information contained herein is general in nature and may not apply to your
particular situation, and you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
AUSTRALIA
Breach of Law. Notwithstanding anything else in the Plan or the Option
Agreement, you will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Australian
Corporations Act 2001 (Cth) (“Corporations Act”), any other provision of the
Corporations Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits. Further, the Company is under
no obligation to seek or obtain the approval of its shareholders in a general
meeting for the purpose of overcoming any such limitation or restriction.
Securities Law Information. The grant of the option, and the issue of shares of
Common Stock on exercise of the option granted to you, is, and will be, made
without disclosure under the Corporations Act in reliance on Australian
Securities and Investments Commission Instrument [CO 14/1000] (“ASIC
Instrument”).
Advice. Any advice given to you by the Company, or a representative of the
Company, in relation to the grant of the option, or the shares of Common Stock
to be issued on exercise of the option, should not be considered as investment
advice and does not take into account your objectives, financial situation, or
needs.
Australian law normally requires persons who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosed information that is material for investors
to make an informed decision. The usual rules do not apply to this offer because
it is made under an employee incentive scheme and in reliance on the ASIC
Instrument. As a result, you may not be given all of the information normally
expected when receiving an offer of financial products in Australia. You will
also have fewer other legal protections for this investment.
You should consider obtaining your own financial product advice from a person
who is licenced by the Australian Securities and Investments Commission (“ASIC”)
to give such advice before accepting the grant of the option.
Risks. There are risks associated with the Company and a number of general risks
associated with an investment in the underlying shares of the Company’s Common
Stock. These risks may individually or in combination materially and adversely
affect the future operating and financial performance of the Company and,
accordingly, the value of shares of the Company’s Common Stock. There can be no
guarantee that the Company will achieve its stated objectives. Before agreeing
to participate in the Plan, you should be satisfied that you have a sufficient
understanding of the risks involved in making an investment in the Company and
whether it is a suitable investment, having regard to your objectives, financial
situation, and needs.
The option is only exercisable on the satisfaction of the conditions (if any)
set out in the enclosed Stock Option Grant Notice and the issue of the option to
you, and the issue of shares of Common Stock on exercise of the option, is
subject to the enclosed Option Agreement and Plan. There is a chance that any
conditions


1.



--------------------------------------------------------------------------------




attaching to the option may never be fulfilled and that the option will not vest
and be capable of exercise. Further, the Company cannot guarantee that at the
time the option vests the Company’s share price will be trading above the
exercise price per share for the option, or that any of the Company’s shares of
Common Stock issued on exercise of the option will trade, or continue to trade,
above the exercise price per share of the option. The share price for the
Company’s shares is subject to fluctuations and may rise or fall.
Further risks and rights with respect to holding the option, and the exercise of
the option, are set out in the enclosed Option Agreement and Plan.
Stock price and currency information. If you decide to participate in the Plan
you should note that the exercise price for the option is stated in U.S. dollars
and needs to be paid in U.S. dollars. Shares of the Company’s Common Stock that
you will be issued on exercise of the option are quoted on NYSE and are also
valued in U.S. dollars – see https://www.nyse.com/quote/XNYS:PD. The equivalent
option exercise price and stock price in Australian dollars can be calculated by
taking the option exercise price in U.S. dollars and the NYSE market price in
U.S. dollars, respectively, and applying the prevailing U.S.$ / A$ exchange rate
to the exercise price or the market price (as the case may be). You should note
that there is likely to be further fluctuations in the exchange rate between the
Date of Grant and the date of exercise of the option. Up to date US$ / A$
exchange rates can be obtained from the Reserve Bank of Australia website – see
www.rba.gov.au. If necessary, the Company will provide you with the market price
of the Company’s shares on NYSE (in Australian dollars) upon written request to
the Company. Such information will be provided to you as soon as practicable
following the request.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. You understand
that the Australian bank assisting with the transaction may file the report on
your behalf. If there is no Australian bank involved in the transfer, you will
be required to file the report. You should consult with your personal advisor to
ensure proper compliance with applicable reporting requirements in Australia.
Tax Information. This Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).
Data Privacy. Section 16 (Data Privacy) is deleted and replaced with the
following:
16. DATA PRIVACY. You explicitly and unambiguously consent to the collection,
holding, use and disclosure, in electronic or other form, of your personal
information (as that term is defined in the Privacy Act 1988 (Cth)) as described
in this document by and among, as applicable, your employer, the Company and its
Affiliates for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Company, its Affiliates and
your employer hold certain personal information about you, including, but not
limited to, name, home address and telephone number, email address and other
contact details, date of birth, tax file number (or other identification
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock awarded, canceled, purchased, exercised, vested, unvested or
outstanding in your favor for the purpose of implementing, managing and
administering the Plan (“Data”). The collection of this information may be
required for compliance with various legislation, including the Corporations Act
2001 (Cth) and applicable taxation legislation. You understand that the Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country or elsewhere, in particular in the United States, and that the
recipient country may have different data privacy laws providing less protection
of your personal data than your country. You may request a list with the names
and addresses of any potential recipients of the Data by contacting the stock


2.



--------------------------------------------------------------------------------




plan administrator at the Company (the “Stock Plan Administrator”). You
authorize the recipients to collect, hold, use and disclose the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data, as may be required to a broker or other third party with whom you may
elect to deposit any shares of the Common Stock acquired upon the vesting of the
Award. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan or for the
period required by law, whichever is the longer. You may, at any time, refuse or
withdraw the consents herein, in any case without cost, by contacting the Stock
Plan Administrator in writing. You understand that refusing or withdrawing
consent may affect your ability to participate in the Plan. You acknowledge that
further information on how your employer, the Company and its Affiliates
collect, hold, use and disclose Data and other personal information (and how you
can access, correct or complain about the handling of that Data or other
personal information by your employer, the Company and its Affiliates) can be
found in the privacy policies of your employer, the Company and its Affiliates
(as applicable).


CANADA
Method of Payment. Notwithstanding Section 3 of the Option Agreement and the
Grant Notice, you are prohibited from paying the exercise price using the method
set forth in Section 3(b) of the Option Agreement.
Continuous Service. Notwithstanding anything else in the Plan or the Option
Agreement, your Continuous Service for the purposes of Section 6(b) of the
Option Agreement will be deemed to end on the date when you cease to be actively
employed by the Company or an Affiliate. For these purposes, being “actively
employed” shall not include any period of notice or pay in lieu of notice which
you or any Optionholder may be entitled to under applicable law, but will
include any minimum period relating to continuation of benefits as mandated to
comply with applicable employment standards legislation. As a result, if you
receive notice of termination for a reason other than Cause, and the Company or
its Affiliate does not require you to continue to attend at work and elects to
provide you with a payment in lieu of notice, your Continuous Service will end
on the date you receive such notice or the date when any benefits continuation
obligation ends, as opposed any later date when severance payments to you cease.


Securities Law Information. You understand that you are permitted to sell shares
of Common Stock acquired pursuant to the Plan through the designated broker
appointed under the Plan, if any, provided that the Company is a foreign issuer
that is not public in Canada and the sale of the shares of Common Stock acquired
pursuant to the Plan takes place: (i) through an exchange, or a market, outside
of Canada on the distribution date; or (ii) to a person or company outside of
Canada. For purposes hereof, a foreign issuer is an issuer that: (i) is not
incorporated or existing pursuant to the laws of Canada or any jurisdiction of
Canada; (ii) does not have its head office in Canada; and (iii) does not have a
majority of its executive officers or directors ordinarily resident in Canada.
If any designated broker is appointed under the Plan, you shall sell such
securities through the designated broker.
Foreign Asset/Account Reporting Information. If you are a Canadian resident, you
may be required to report your foreign property on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
C$100,000 (or such other amount as prescribed from time to time) at any time in
the year. Foreign property includes shares of Common Stock acquired under the
Plan and may include the option. The option must be reported--generally at a nil
cost--if the C$100,000 cost threshold is exceeded because of other foreign
property you hold. If shares of Common Stock are acquired, their cost generally


3.



--------------------------------------------------------------------------------




is the adjusted cost base (“ACB”) of the shares of Common Stock. The ACB
ordinarily would equal the fair market value of the shares at the time of
acquisition, but if you own other shares of Common Stock, this ACB may have to
be averaged with the ACB of the other shares. The form T1135 generally must be
filed by April 30 of the following year. You should consult with a personal
advisor to ensure compliance with the applicable reporting requirements.
The following provision only applies if you reside in Québec:
Language Consent. The parties acknowledge that it is their express wish that the
Option Agreement as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.
UNITED KINGDOM
Award Not a Service Contract. The following supplements Section 10 of the Option
Agreement:
You waive all rights to compensation or damages in consequence of the
termination of your office or employment with the Company or any Affiliate for
any reason whatsoever (whether lawful or unlawful and including, without
prejudice to the foregoing, in circumstances giving rise to a claim for wrongful
dismissal) in so far as those rights arise or may arise from you ceasing to hold
or being able to vest your option, or from the loss or diminution in value of
any rights or entitlements in connection with the Plan.
Withholding Obligations. The following supplements Section 11 of the Option
Agreement:
(d)    As a condition of the vesting of your option, you unconditionally and
irrevocably agree:
(i)    to place the Company in funds and indemnify the Company in respect of (1)
all liability to UK income tax which the Company is liable to account for on
your behalf directly to HM Revenue & Customs; (2) all liability to national
insurance contributions which the Company is liable to account for on your
behalf to HM Revenue & Customs (including, to the extent permitted by law,
secondary class 1 (employer’s) national insurance contributions for which you
are liable and hereby agree to bear); and (3) all liability to national
insurance contributions for which the Company is liable and which are formally
transferred to you, which arises as a consequence of or in connection with the
exercise of your option (the “UK Tax Liability”); or
(ii)    to permit the Company to sell at the best price which it can reasonably
obtain such number of shares of Common Stock allocated or allotted to you
following exercise as will provide the Company with an amount equal to the UK
Tax Liability; and to permit the Company to withhold an amount not exceeding the
UK Tax Liability from any payment made to you (including, but not limited to
salary); and
(iii)    if so required by the Company, and, to the extent permitted by law, to
enter into a joint election or other arrangements under which the liability for
all or part of such employer’s national insurance contributions liability is
transferred to you; and


4.



--------------------------------------------------------------------------------




(iv)    if so required by the Company, to enter into a joint election within
Section 431 of (UK) Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) in
respect of computing any tax charge on the acquisition of “restricted
securities” (as defined in Section 423 and 424 of ITEPA); and
(v)    to sign, promptly, all documents required by the Company to effect the
terms of this provision, and references in this provision to “the Company”
shall, if applicable, be construed as also referring to any Affiliate.
Clawback. By executing the Option Agreement, you expressly consent in writing to
the application of clawback to your option in accordance with the terms of
Section 14 of the Option Agreement.






5.



--------------------------------------------------------------------------------






ATTACHMENT II
2019 EQUITY INCENTIVE PLAN




1.



--------------------------------------------------------------------------------










ATTACHMENT III
NOTICE OF EXERCISE
PAGERDUTY, INC.
600 TOWNSEND STREET, SUITE 200
SAN FRANCISCO, CA 94103
Date of Exercise: _______________
This constitutes notice to PagerDuty, Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the exercise price set forth below.
Type of option (check one):
Incentive ¨
Nonstatutory ¨
Stock option dated:
_______________
_______________
Number of Shares as
to which option is
exercised:
_______________
_______________
Certificates to be
issued in name of:
_______________
_______________
Total exercise price:
$______________
$______________
Cash payment delivered
herewith:
$______________
$______________
Regulation T Program (cashless exercise):
$______________
$______________
Value of ________ Shares delivered herewith:
$______________
$______________]

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the PagerDuty, Inc. 2019 Equity Incentive Plan,
including, but not limited to, a joint election under Section 431 of the Income
Tax (Earnings and Pensions) Act 2003 and a joint election for the transfer of
employer’s national insurance contributions (if applicable), and (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option.
I agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale with respect to any shares of Common Stock or other
securities of the Company for a period of one hundred eighty (180) days
following the effective date of a registration statement of the Company filed
under the Securities Act (or such longer period as the underwriters or the
Company will request to facilitate compliance with FINRA Rule 2241 or any
successor or similar rule or regulation) (the “Lock-Up Period”). I further agree
to execute and deliver such other agreements as may be reasonably requested by
the Company or the underwriters that are consistent with the foregoing or that
are necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop‑transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.


Very truly yours,
    





--------------------------------------------------------------------------------










Signature
    
Print Name


Address of Record:


_______________________________________
_______________________________________
 
 








--------------------------------------------------------------------------------









PAGERDUTY, INC.


2019 EQUITY INCENTIVE PLAN - INTERNATIONAL
RESTRICTED STOCK UNIT GRANT NOTICE
PagerDuty, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”), and in the Plan and the Restricted Stock Unit Award Agreement,
including any special terms and conditions for the Participant’s country set
forth in the attached appendix (the “Appendix”), both of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein will have the meanings set forth in the Plan or the
Restricted Stock Unit Award Agreement. In the event of any conflict between the
terms in this Restricted Stock Unit Grant Notice or the Restricted Stock Unit
Award Agreement (including the Appendix) and the Plan, the terms of the Plan
will control.
Participant:        
Date of Grant:        
Vesting Commencement Date:         
Number of Restricted Stock Units:        




Vesting Schedule:
[__________________], subject to Participant’s Continuous Service through each
such vesting date and the potential vesting acceleration set forth in Section 2
of the Restricted Stock Unit Award Agreement.



Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Common Stock will be
issued for each Restricted Stock Unit that vests at the time set forth in
Section 6 of the Restricted Stock Unit Award Agreement.



Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement (including the Appendix) and the Plan.
Participant further acknowledges that as of the Date of Grant, this Restricted
Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement (including
the Appendix) and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of the Common Stock
pursuant to the Award specified above and supersede all prior oral and written
agreements on the terms of this Award, with the exception, if applicable, of (i)
equity awards previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law; and (iii) any written employment agreement or
severance arrangement that would provide for vesting acceleration of this Award
upon the terms and conditions set forth therein.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
(including the Appendix) and the Plan and agrees to all of the terms and
conditions set forth in these documents. Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
PAGERDUTY, INC.    PARTICIPANT
By:             
Signature    Signature
Title:         Date:     





--------------------------------------------------------------------------------









Date:    
ATTACHMENTS:
Restricted Stock Unit Award Agreement (including the Appendix) and 2019 Equity
Incentive Plan






--------------------------------------------------------------------------------









ATTACHMENT I
PAGERDUTY, INC.
2019 EQUITY INCENTIVE PLAN - INTERNATIONAL
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement, including any special terms and
conditions for your country set forth in the appendix attached hereto (the
“Appendix”), PagerDuty, Inc. (the “Company”) has awarded you (“Participant”) a
Restricted Stock Unit Award (the “Award”) pursuant to the Company’s 2019 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units/shares
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Restricted Stock Unit Award Agreement or the Grant Notice will have the same
meanings given to them in the Plan. The terms of your Award, in addition to
those set forth in the Grant Notice, are as follows.
1.    GRANT OF THE AWARD. This Award represents the right to be issued on a
future date one (1) share of Common Stock for each Restricted Stock Unit that
vests on the applicable vesting date(s) (subject to any adjustment under Section
3 below) as indicated in the Grant Notice. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company for your benefit
(the “Account”) the number of Restricted Stock Units/shares of Common Stock
subject to the Award. This Award was granted in consideration of your services
to the Company. Except as otherwise provided herein, you will not be required to
make any payment to the Company or an Affiliate (other than services to the
Company or an Affiliate) with respect to your receipt of the Award, the vesting
of the Restricted Stock Units or the delivery of the Company’s Common Stock to
be issued in respect of the Award. Notwithstanding the foregoing, the Company
reserves the right to issue you the cash equivalent of Common Stock, in part or
in full satisfaction of the delivery of Common Stock upon the vesting of the
Restricted Stock Units, and, to the extent applicable, references in this
Restricted Stock Unit Award Agreement and the Grant Notice to Common Stock
issuable in connection with your Restricted Stock Units will include the
potential issuance of its cash equivalent pursuant to such right.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

Notwithstanding the foregoing, if your Continuous Service terminates due to your
death, then, as of the date of your termination of Continuous Service, the Award
will become fully vested and the shares of Common Stock will be issued to you as
set forth in Section 6.





--------------------------------------------------------------------------------









3.    NUMBER OF SHARES. The number of Restricted Stock Units subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, will be subject, in a manner determined by the Board to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock underlying the Restricted Stock
Units are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you will not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
5.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.
(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will accelerate as provided
in Section 2 and your personal representative will be entitled to receive, on
behalf of your estate, any Common Stock or other consideration that vested
(including as a result of vesting acceleration due to your death as provided in
Section 2) but was not issued before your death.
6.    DATE OF ISSUANCE.
(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of the
Withholding Obligation set forth in Section 9 of this Restricted Stock Unit
Award Agreement, in the event one or more Restricted Stock Units vests, the
Company will issue to you one (1) share of Common Stock for each Restricted
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above, and subject to any different provisions in the
Grant Notice). Each issuance date determined by this paragraph is referred to as
an “Original Issuance Date”.
(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day. In addition, if:
(i)    the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities (“Insider
Trading Policy”), or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market
(including but not limited to under a previously established written trading
plan that meets the requirements of Rule 10b5-1 under the Exchange Act and was
entered into in compliance with the Company's policies (a “10b5-1
Arrangement”)), and
(ii)    either (1) the Company’s then-effective Insider Trading Policy does not
permit sell to cover transactions in satisfaction of applicable Withholding
Obligations, (2) a Withholding Obligation does not apply, or (3) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy





--------------------------------------------------------------------------------









the Withholding Obligation by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to enter into a “same day sale” commitment with a
broker-dealer pursuant to Section 9 of this Restricted Stock Unit Award
Agreement (including but not limited to a commitment under a 10b5-1 Arrangement)
and (C) not to permit you to pay your Withholding Obligation in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).
(c)    The form of delivery of the shares of Common Stock in respect of your
Award (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.
7.    DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
8.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Restricted Stock Unit Award Agreement (including, but not
limited to, the vesting of your Award or the issuance of the shares subject to
your Award), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Restricted Stock Unit Award Agreement or the Plan will:
(i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Restricted Stock Unit Award Agreement or the Plan unless such right or
benefit has specifically accrued under the terms of this Restricted Stock Unit
Award Agreement or Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an employee,
director or consultant at the will of the Company or an Affiliate and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). You acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Restricted Stock Unit Award Agreement, including but
not limited to, the termination of the right to continue vesting in the Award.
You further acknowledge and agree that this Restricted Stock Unit Award
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Restricted Stock Unit Award Agreement, for any period, or at all, and will
not interfere





--------------------------------------------------------------------------------









in any way with the Company’s right to terminate your Continuous Service at any
time, with or without your cause or notice, or to conduct a reorganization.
9.    WITHHOLDING OBLIGATION.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares of Common Stock underlying your Restricted Stock
Units, and at any other time as reasonably requested by the Company in
accordance with applicable tax laws, you hereby authorize any required
withholding from the Common Stock issuable to you and/or otherwise agree to make
adequate provision, including in cash, for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate that arise in connection with your Award (the “Withholding
Obligation”).
(b)    By accepting this Award, you acknowledge and agree that the Company or
any Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Award by any of the following means or
by a combination of such means: (i) causing you to pay any portion of the
Withholding Obligation in cash; (ii) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (iii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued pursuant to Section 6) equal to the amount of
such Withholding Obligation; provided, however, that the number of such shares
of Common Stock so withheld will not exceed the amount necessary to satisfy the
Withholding Obligation using the maximum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the express prior approval of the Board or the Company’s
Compensation Committee; and/or (iv) permitting or requiring you to enter into a
“same day sale” commitment, if applicable, with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”), pursuant to
this authorization and without further consent, whereby you irrevocably elect to
sell a portion of the shares to be delivered in connection with your Restricted
Stock Units to satisfy the Withholding Obligation and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Obligation directly to the Company and/or its Affiliates.
(c)    Unless the Withholding Obligation is satisfied, the Company will have no
obligation to deliver to you any Common Stock or other consideration pursuant to
this Award.
(d)    In the event the Withholding Obligation arises prior to the delivery to
you of Common Stock or it is determined after the delivery of Common Stock to
you that the amount of the Withholding Obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.
10.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) will be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Restricted Stock Unit Award
Agreement.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Restricted Stock Unit Award Agreement. You will not have voting or any
other rights as a stockholder of the Company with respect to the shares to





--------------------------------------------------------------------------------









be issued pursuant to this Restricted Stock Unit Award Agreement until such
shares are issued to you pursuant to Section 6 of this Restricted Stock Unit
Award Agreement. Upon such issuance, you will obtain full voting and other
rights as a stockholder of the Company. Nothing contained in this Restricted
Stock Unit Award Agreement, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.
12.    NOTICES. Any notice or request required or permitted hereunder will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
13.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:
(a)    Receipt of the Award is voluntary and therefore you must accept the terms
and conditions of this Restricted Stock Unit Award Agreement and Grant Notice as
a condition to receipt of this Award. This Award is voluntary and occasional and
does not create any contractual or other right to receive future awards or other
benefits in lieu of future awards, even if similar awards have been granted
repeatedly in the past. All determinations with respect to any such future
awards, including, but not limited to, the time or times when such awards are
made, the size of such awards and performance and other conditions applied to
the awards, will be at the sole discretion of the Company.
(b)    The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.
(c)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(d)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(e)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(f)    This Restricted Stock Unit Award Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Restricted Stock
Unit Award Agreement will be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and assets of the Company.





--------------------------------------------------------------------------------









14.    CLAWBACK. Your Award (and any compensation paid or shares issued under
your Award) is subject to recoupment in accordance with The Dodd–Frank Wall
Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.
15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.
16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Restricted Stock Unit Award Agreement will not be included as compensation,
earnings, salaries, or other similar terms used when calculating benefits under
any employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.
17.    SEVERABILITY. If all or any part of this Restricted Stock Unit Award
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Restricted Stock Unit Award Agreement or the Plan not declared
to be unlawful or invalid. Any Section of this Restricted Stock Unit Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.
18.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's Insider Trading Policy, in effect from time to time.
19.    DATA PRIVACY.
(a)    You explicitly and unambiguously acknowledge and consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, your employer, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company, its Affiliates and your employer hold certain personal information
about you, including, but not limited to, name, home address and telephone
number, date of birth, social security number (or other identification number),
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in your
favor for the purpose of implementing, managing and administering the Plan
(“Data”). You understand that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, in particular in
the US, and that the recipient country may have different data privacy laws
providing less protections of





--------------------------------------------------------------------------------









your personal data than your country. You may request a list with the names and
addresses of any potential recipients of the Data by contacting as the stock
plan administrator at the Company (the “Stock Plan Administrator”). You
acknowledge that the recipients may receive, possess, process, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired upon the exercise of your option. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Stock Plan Administrator in writing.
(b)    For the purposes of operating the Plan in the European Union (including
the UK, if the UK leaves the European Union), the Company will collect and
process information relating to you in accordance with the privacy notice from
time to time in force.    
20.    LANGUAGE AND CURRENCY. If you have received this Restricted Stock Unit
Award Agreement, or any other document related to this Award and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control. Neither the Company nor any Affiliate shall be liable for any
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of your Award or of any amounts due to you on
the subsequent sale of any shares of Common Stock distributed to you in respect
of your Award.
21.    APPENDIX. Notwithstanding any provisions in this Restricted Stock Unit
Award Agreement, your Award shall be subject to the special terms and conditions
for your country set forth in the Appendix attached hereto. Moreover, if you
relocate to one of the countries included therein, the terms and conditions for
such country will apply to you to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Restricted Stock
Unit Award Agreement.
22.    AMENDMENT. This Restricted Stock Unit Award Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
you and by a duly authorized representative of the Company. Notwithstanding the
foregoing, this Restricted Stock Unit Award Agreement may be amended solely by
the Board by a writing which specifically states that it is amending this
Restricted Stock Unit Award Agreement, so long as a copy of such amendment is
delivered to you, and provided that, except as otherwise expressly provided in
the Plan, no such amendment materially adversely affecting your rights hereunder
may be made without your written consent. Without limiting the foregoing, the
Board reserves the right to change, by written notice to you, the provisions of
this Restricted Stock Unit Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the Award as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.


This Restricted Stock Unit Award Agreement will be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.







--------------------------------------------------------------------------------






APPENDIX
This Appendix includes special terms and conditions that govern the Award
granted to you under the Plan if you reside and/or work in any country listed
below.
The information contained herein is general in nature and may not apply to your
particular situation, and you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.


AUSTRALIA
Breach of Law. Notwithstanding anything else in the Plan or the Restricted Stock
Unit Award Agreement, you will not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Australian Corporations Act 2001 (Cth) (“Corporations Act”), any other provision
of the Corporations Act, or any other applicable statute, rule or regulation
which limits or restricts the giving of such benefits. Further, the Company is
under no obligation to seek or obtain the approval of its shareholders in
general meeting for the purpose of overcoming any such limitation or
restriction.
Securities Law Information. The grant of the Award is made without disclosure
under the Corporations Act in reliance on Australian Securities and Investments
Commission Instrument [CO 14/1000] (“ASIC Instrument”).
Advice. Any advice given to you by the Company, or a representative of the
Company, in relation to the Award should not be considered as investment advice
and does not take into account your objectives, financial situation, or needs.
Australian law normally requires persons who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosed information that is material for investors
to make an informed decision. The usual rules do not apply to this offer because
it is made under an employee incentive scheme and in reliance on the ASIC
Instrument. As a result, you may not be given all of the information normally
expected when receiving an offer of financial products in Australia. You will
also have fewer other legal protections for this investment.
You should consider obtaining your own financial product advice from a person
who is licenced by the Australian Securities and Investments Commission (“ASIC”)
to give such advice before accepting the Award.
Risks. There are risks associated with the Company and a number of general risks
associated with an investment in the Restricted Stock Units and the underlying
shares of the Company’s Common Stock. These risks may individually or in
combination materially and adversely affect the future operating and financial
performance of the Company and, accordingly, the value of shares of the
Company’s Common Stock. There can be no guarantee that the Company will achieve
its stated objectives. Before agreeing to participate in the Plan, you should be
satisfied that you have a sufficient understanding of the risks involved in
making an investment in the Company and whether it is a suitable investment,
having regard to your objectives, financial situation, and needs.
The Restricted Stock Units will only vest on the satisfaction of the conditions
(if any) set out in the enclosed Restricted Stock Unit Grant Notice and the
issue of the Restricted Stock Units to you is subject to the enclosed





--------------------------------------------------------------------------------









Restricted Stock Unit Award Agreement and Plan. There is a chance that any
conditions attaching to the Restricted Stock Units may never be fulfilled and
that the Restricted Stock Units will not vest.
Further risks and rights with respect to holding Restricted Stock Units are set
out in the enclosed Restricted Stock Unit Award Agreement and Plan.
Stock price and currency information. Shares of the Company’s Common Stock are
quoted on NYSE and are valued in U.S. dollars – see
https://www.nyse.com/quote/XNYS:PD. The equivalent stock price in Australian
dollars can be calculated by taking the NYSE market price in U.S. dollars and
applying the prevailing U.S.$ / A$ exchange rate to the market price.
Alternatively, if necessary, the Company will provide you with the market price
of the Company’s shares on NYSE (in Australian dollars) upon written request to
the Company. Such information will be provided to you as soon as practicable
following the request.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. You understand
that the Australian bank assisting with the transaction may file the report on
your behalf. If there is no Australian bank involved in the transfer, you will
be required to file the report. You should consult with your personal advisor to
ensure proper compliance with applicable reporting requirements in Australia.
Tax Information. This Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).
Data Privacy. Section 19 (Data Privacy) is deleted and replaced with the
following:
19. DATA PRIVACY. You explicitly and unambiguously consent to the collection,
holding, use and disclosure, in electronic or other form, of your personal
information (as that term is defined in the Privacy Act 1988 (Cth)) as described
in this document by and among, as applicable, your employer, the Company and its
Affiliates for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Company, its Affiliates and
your employer hold certain personal information about you, including, but not
limited to, name, home address and telephone number, email address and other
contact details, date of birth, tax file number (or other identification
number), salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all options or any other
entitlement to shares of Common Stock awarded, canceled, purchased, exercised,
vested, unvested or outstanding in your favor for the purpose of implementing,
managing and administering the Plan (“Data”). The collection of this information
may be required for compliance with various legislation, including the
Corporations Act 2001 (Cth) and applicable taxation legislation. You understand
that the Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, in particular in the United States,
and that the recipient country may have different data privacy laws providing
less protection of your personal data than your country. You may request a list
with the names and addresses of any potential recipients of the Data by
contacting the stock plan administrator at the Company (the “Stock Plan
Administrator”). You authorize the recipients to collect, hold, use and disclose
the Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data, as may be required to a broker or other third
party with whom you may elect to deposit any shares of the Common Stock acquired
upon the vesting of the Award. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan or for the period required by law, whichever is the longer. You may, at
any time, refuse or withdraw the consents herein, in any case without cost, by
contacting the Stock Plan Administrator in writing. You understand that refusing
or withdrawing consent may affect your ability to participate in the Plan. You
acknowledge that





--------------------------------------------------------------------------------









further information on how your employer, the Company and its Affiliates
collect, hold, use and disclose Data and other personal information (and how you
can access, correct or complain about the handling of that Data or other
personal information by your employer, the Company and its Affiliates) can be
found in the privacy policies of your employer, the Company and its Affiliates
(as applicable).
CANADA
Grant of the Award. The final sentence of Section 1 (“Notwithstanding the
foregoing, the Company reserves the right to issue you the cash equivalent of
Common Stock, in part or in full satisfaction of the delivery of Common Stock
upon vesting of your Stock Units, and, to the extent applicable, references in
this Restricted Stock Unit Award Agreement and the Grant Notice to Common Stock
issuable in connection with your Stock Units will include the potential issuance
of its cash equivalent pursuant to such right.”) is deleted.
Continuous Service. This provision supplements the definition of “Continuous
Service” set out in the Plan. The Participant’s Continuous Service will be
determined without regard to any period of statutory, contractual, common law or
other reasonable notice of termination of employment or any period of salary
continuance or deemed employment.
Securities Law Information. You understand that you are permitted to sell the
shares of Common Stock issuable pursuant to any Awards provided that the Company
is a foreign issuer that is not public in Canada and the sale of the shares of
Common Stock acquired pursuant to the Plan takes place: (i) through an exchange,
or a market, outside of Canada on the distribution date; or (ii) to a person or
company outside of Canada. For purposes hereof, a foreign issuer is an issuer
that: (i) is not incorporated or existing pursuant to the laws of Canada or any
jurisdiction of Canada; (ii) does not have its head office in Canada; and (iii)
does not have a majority of its executive officers or directors ordinarily
resident in Canada. If any designated broker is appointed under the Plan, you
shall sell such securities through the designated broker.
Foreign Asset/Account Reporting Information. If you are a Canadian resident, you
may be required to report your foreign property on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
C$100,000 (or such other amount as prescribed from time to time) at any time in
the year. Foreign property includes shares of Common Stock acquired under the
Plan, and may include the Restricted Stock Units. The Restricted Stock Units
must be reported--generally at a nil cost--if the C$100,000 cost threshold is
exceeded because of other foreign property you hold. If shares of Common Stock
are acquired, their cost generally is the adjusted cost base (“ACB”) of the
shares of Common Stock. The ACB ordinarily would equal the fair market value of
the shares at the time of acquisition, but if you own other shares of Common
Stock, this ACB may have to be averaged with the ACB of the other shares. The
form T1135 generally must be filed by April 30 of the following year. You should
consult with a personal advisor to ensure compliance with the applicable
reporting requirements.
Award Not a Service Contract. In Section 8(a), references to “and with or
without notice” are deleted.
Withholding Obligations. Section 9(a) is deleted and replaced with the
following:
13. WITHHOLDING OBLIGATIONS.

--------------------------------------------------------------------------------

(a)On each vesting date, and on or before the time you receive a distribution of
the shares of Common Stock underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you agree to make adequate arrangements





--------------------------------------------------------------------------------









satisfactory to the Company or adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate that arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company or any Affiliate may satisfy all
or any portion of the Withholding Taxes obligation relating to your Award by any
of the following means or by a combination of such means: (i) withholding from
any compensation otherwise payable to you by the Company or an Affiliate; (ii)
causing you to tender a cash payment; (iii) permitting you to enter into a “same
day sale” commitment, if applicable, with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) (subject to your
written consent) whereby you irrevocably elect to sell a portion of the shares
of Common Stock to be delivered in connection with your Restricted Stock Units
to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and its Affiliates; or (iv) permitting you (subject to
your written consent) to surrender Restricted Stock Units to the Company for a
cash payment which shall be used to satisfy the Withholding Taxes, whereby the
number of Restricted Stock Units that may be surrendered for a cash payment
shall be equal to the Withholding Taxes divided by a Fair Market Value (measured
as of the date shares of Common Stock are otherwise issuable to you pursuant to
Section 6). However, the Company does not guarantee that you will be able to
satisfy the Withholding Taxes through any of the methods described in the
preceding provisions and in all circumstances you remain responsible for timely
and fully satisfying the Withholding Taxes.
The following provision only applies if you reside in Québec:
Language Consent. The parties acknowledge that it is their express wish that the
Restricted Stock Unit Award Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.





--------------------------------------------------------------------------------









GERMANY
Data Privacy. Section 19 (Data Privacy) is deleted and replaced with the
following:
PRIVACY NOTICE FOR YOUR PARTICIPATION IN THE 2019 EQUITY INCENTIVE PLAN
All personal data collected in the course of your participation in the Plan will
be processed in accordance with the applicable data protection laws, in
particular the General Data Protection Regulation (GDPR).
You acknowledge that enrollment and participation in the Plan requires the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, your employer, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company, its Affiliates and your employer hold certain personal information
about you, including, but not limited to, name, home address and telephone
number, date of birth, social security number (or other identification number),
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in your
favor for the purpose of implementing, managing and administering the Plan
(“Data”). You understand that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, in particular in
the US, and that the recipient country may have different data privacy laws
providing less protections of your personal data than your country. You may
request a list with the names and addresses of any potential recipients of the
Data by contacting as the stock plan administrator at the Company (the “Stock
Plan Administrator”). You acknowledge that the recipients may receive, possess,
process, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired upon the exercise of your option. The legal basis for the
processing of the Data is the performance of the contract under which the Plan
is provided to you. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan
(Art. 6(1) lit. b GDPR). You may, at any time, exercise your data protection
rights under applicable data protection law, including the right of access,
rectification and erasure to/of the Data, as well as to objection of processing
and data portability, by contacting the Stock Plan Administrator in writing
under privacy@pagerduty.com. You also have the right to lodge a complaint with
the competent supervisory authority, in particular in the Member State of your
habitual residence or where alleged infringement occurred.
The responsible controller for the processing of the Data is PagerDuty, Inc.,
600 Townsend St. #200, San Francisco, CA 94103 USA, privacy@pagerduty.com. The
data protection officer of PagerDuty, Inc. can be reached under
privacy@pagerduty.com. The EU based representative of PagerDuty, Inc. can be
reached under privacy@pagerduty.com.
You acknowledge that further information on how your employer, the Company and
its Affiliates collect, hold, use and disclose Data and other personal
information (and how you can exercise your data protection rights in accordance
with applicable data protection laws) can be found in the privacy policies of
your employer, the Company and its Affiliates (as applicable).
For the avoidance of doubt, the contents of this privacy notice and the privacy
policies of your employer, the Company and its Affiliates (as applicable) are
not binding as contractual obligations and may be updated by the Company and
your employer from time to time without recourse to the amendment provisions of
the Plan.






--------------------------------------------------------------------------------











UNITED KINGDOM
Award Not a Service Contract. The following supplements Section 8 of the
Restricted Stock Unit Award Agreement:
(c)    You waive all rights to compensation or damages in consequence of the
termination of your office or employment with the Company or any Affiliate for
any reason whatsoever (whether lawful or unlawful and including, without
prejudice to the foregoing, in circumstances giving rise to a claim for wrongful
dismissal) in so far as those rights arise or may arise from you ceasing to hold
or being able to vest your Award, or from the loss or diminution in value of any
rights or entitlements in connection with the Plan.        
Tax Withholding Obligations. The following supplements Section 9 of the
Restricted Stock Unit Award Agreement:
(e)    As a condition of the vesting of your Award, you unconditionally and
irrevocably agree:
(i)    to place the Company in funds and indemnify the Company in respect of (1)
all liability to UK income tax which the Company is liable to account for on
your behalf directly to HM Revenue & Customs; (2) all liability to national
insurance contributions which the Company is liable to account for on your
behalf to HM Revenue & Customs (including, to the extent permitted by law,
secondary class 1 (employer’s) national insurance contributions for which you
are liable and hereby agree to bear); and (3) all liability to national
insurance contributions for which the Company is liable and which are formally
transferred to you, which arises as a consequence of or in connection with your
Award (the “UK Tax Liability”); or
(ii)    to permit the Company to sell at the best price which it can reasonably
obtain such number of shares of Common Stock allocated or allotted to you
following vesting as will provide the Company with an amount equal to the UK Tax
Liability; and to permit the Company to withhold an amount not exceeding the UK
Tax Liability from any payment made to you (including, but not limited to
salary); and
(iii)    if so required by the Company, and, to the extent permitted by law, to
enter into a joint election or other arrangements under which the liability for
all or part of such employer’s national insurance contributions liability is
transferred to you; and
(iv)    if so required by the Company, to enter into a joint election within
Section 431 of (UK) Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) in
respect of computing any tax charge on the acquisition of “restricted
securities” (as defined in Section 423 and 424 of ITEPA); and
(v)    to sign, promptly, all documents required by the Company to effect the
terms of this provision, and references in this provision to “the Company”
shall, if applicable, be construed as also referring to any Affiliate.





--------------------------------------------------------------------------------









Clawback. By executing the Restricted Stock Unit Award Agreement, you expressly
consent in writing to the application of clawback to your option in accordance
with the terms of Section 14 of the Restricted Stock Unit Award Agreement.







--------------------------------------------------------------------------------









ATTACHMENT II
2019 EQUITY INCENTIVE PLAN





